DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendment filed 1/4/2021 has been entered.  Claims 1-14 and 16-21 are currently pending.  The amendment has overcome the claim objections indicated in the non-Final Office Action dated 10/2/2020.

Claim Objections
Claims 1-14 and 16-21 are objected to because of the following informalities:  
Regarding claim 1, it is unclear whether the “a waveform parameter” in lines 8-9 is referencing the “a minimum waveform parameter” or “a maximum waveform parameter” in lines 7-8 or another parameter.  
Also, the limitation “adjust the waveform parameters” of line 11 is objected to because it is unclear if the adjustment is performed on the minimum waveform parameter and maximum waveform parameter or the range of waveform parameters. 

These confusing terms are also similarly found in the other claims.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Cognitive Radio Technology For Flexible Spectrum Sharing” (hereinafter Rania) in view of US 2014/0141825 (hereinafter Koo),  US 2012/0033595 (hereinafter Aoyama) and US 2017/0331573 (hereinafter Li).
Regarding claim 1, Rania teaches an electronic device in a wireless communication system including a plurality of user equipment and a base station, the electronic device comprising: processing circuitry configured to: receive, from a user equipment of the plurality of user equipment, location information (page 44 section II: details location awareness – the ability of a device to determine its location and the location of other transmitters, as acquire location information of user equipment) and waveform parameter information of the user equipment (page 44 section II: details adaptive modulation – the ability to modify transmission characteristics and waveforms to exploit opportunities to use spectrum, as acquire waveform parameter information of the user equipment); adjust the (page 44 section II: details select appropriate operating parameters such as the power and frequency, as adjust waveform parameter information of the user equipment).
Rania does not explicitly teach wherein the waveform parameter information indicates a minimum waveform parameter and a maximum waveform parameter of a range of waveform parameters of the user equipment, and a waveform parameter of the user equipment corresponds to an overlapping factor of the user equipment; receive, from another user equipment of the plurality of user equipment, frequency spectrum resource information of the other user equipment; and allocate, based on the frequency spectrum resource information of the other user equipment, a frequency spectrum resource of the other user equipment to the user equipment, so that the user equipment uses the frequency spectrum resource of the other user equipment according to the waveform parameter. 
However, Koo teaches the waveform parameter information indicates a minimum waveform parameter and a maximum waveform parameter of a range of waveform parameters of the user equipment ([0020][0062]: details feedback parameters for setting an IDC interference threshold to be provided to the UE; IDC interference threshold can be a range of thresholds between a minimum threshold and a maximum threshold from which UE can select; waveform represents IDC interference caused by a dynamic fluctuating traffic pattern of the WiFi transmitter).

Moreover, Aoyama teaches a waveform parameter of the user equipment corresponds to an overlapping factor of the user equipment ([0115]: details “When a measurement report including UE-oriented GP information parameters is transmitted and the length of the extended DRX active period overlaps with the length of UE-oriented GP period parameters when the starting point of the DRX-On duration from the next DRX cycle is defined as a reference, in UE 600”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rania to incorporate the teachings of Aoyama and include a waveform parameter of the user equipment corresponds to an overlapping factor of the user equipment of Aoyama with the wireless communication system of Rania. Doing so would shorten the time for handover (Aoyama, at paragraph [0136]).
Furthermore, Li teaches receive, from another user equipment of the plurality of user equipment, frequency spectrum resource information of the other user equipment ([0067][0069] [0073]: details each UE reports information such as RSRP, RSRQ, or CQI to the base station may determine which UE is first UE and which is second UE, as transmit location information; configuration unit to configure a new transmission mode, as spectrum coordinator); and allocate, based on the frequency spectrum resource information of the other user equipment, a frequency spectrum resource of the other user equipment to the user equipment ([0069]: details new transmission mode; NOMA modulated signal; a transmission signal of second UE located in a same cell as the first UE is superposed on a time-frequency resource allocated to the first UE), so that the user equipment uses the frequency spectrum resource of the other user equipment according to the waveform parameter ([0069]: details the interfering UE indicates that the transmission signal of the second UE and a transmission signal of the first UE are orthogonal in none of a time domain, a frequency domain, a space domain, or a code domain, that is, the first configuring unit 101 configures a NOMA transmission mode for the first UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rania to incorporate the teachings of Li and include receive, from another user equipment of the plurality of user equipment, frequency spectrum resource information of the other user equipment; and allocate, based on the frequency spectrum resource information of the other user equipment, a frequency spectrum resource of the other user equipment to the user equipment, so that the user equipment uses the frequency spectrum resource of the other user equipment according to the waveform parameter of Li with the wireless communication system of Rania. Doing so would improve spectrum utilization (Li, at paragraph [0055]).

(FIG. 1: details UE communicating, as from the other equipment; page 44 section II: details location awareness – the ability of a device to determine its location and the location of other transmitters, as receive location information of the other user equipment); and adjust the waveform parameters based on the location information and the waveform parameter information of the user equipment along with the second location information of the other user equipment (page 44 section II: details select appropriate operating parameters such as the power and frequency). 

Regarding claim 3, Rania teaches wherein the processing circuitry is further configured to: set power adjustment factors based on the location information of the user equipment and the second location information of the other user equipment (page 44 section II: details TPC – to permit transmission at full power limits when necessary, but constrain the transmitter power to a lower level to allow for greater sharing of spectrum when higher power operation is not necessary); and allocate the frequency spectrum resource of the other user equipment to the user equipment (page 44 section II: details negotiated use – a CR could incorporate a mechanism that would enable sharing of spectrum under the terms of a prearranged agreement between a licensee and a third party) so that the user equipment uses the frequency spectrum resource of the other user equipment according to the waveform parameter and the power adjustment factors (page 45 left column first paragraph: details adaptation which a CR must be able to change signal frequency and spectrum shape to fit into the unused spectrum segments).

Regarding claim 4, Rania teaches wherein the wireless communication system comprises a first cell and a second cell, the user equipment is located in a specific region in the first cell, the user equipment in the specific region is interfered by the second cell, and the other user equipment is located in the second cell (FIG 1: details TV and UE signals interfering; CR users, as region/cells). 

Regarding claim 5, Rania teaches wherein the processing circuitry is further configured to determine whether the user equipment is located in the specific region based on the location information of the user equipment (page 44 section II: details location awareness – the ability of a device to determine its location and the location of other transmitters). 

Regarding claim 6, Rania teaches wherein to adjust the waveform parameters, the processing circuitry is further configured to: acquire channel information based on the location information of the user equipment and the second location information of the other user equipment (FIG. 1; page 44 section II: details negotiated use – a CR could incorporate a mechanism that would enable sharing of spectrum under the terms of a prearranged agreement between a licensee and a third party; location awareness – the ability of a device to determine its location and the location of other transmitters); acquire the waveform parameter information of the user (page 44 section II: details adaptive modulation – the ability to modify transmission characteristics and waveforms to exploit opportunities to use spectrum); and adjust the waveform parameter of the user equipment and the second waveform parameter of the other user equipment, based on the channel information and the waveform parameter information (page 44 section II: details adaptive modulation – the ability to modify transmission characteristics and waveforms to exploit opportunities to use spectrum), to meet a demodulation signal-to-interference-noise ratio requirement or a demodulation signal-to-noise ratio requirement of a receiving end (page 45 right column formula 8: details signal to interference ratio measured at the receiver). 

Regarding claim 7, Rania teaches wherein to set the power adjustment factors, the processing circuitry is further configured to:  determine that the set waveform parameter does not meet the demodulation signal-to-interference-noise ratio requirement or the demodulation signal-to-noise ratio requirement of a receiving end (page 45 to 46 section E Signal Adaptation: details SIR ratio measurement; equations 8 and 9); and set the power adjustment factors based on the channel information, to meet the demodulation signal-to-interference-noise ratio requirement or the demodulation signal-to-noise ratio requirement of the receiving end (page 45 to 46 section E Signal Adaptation: details SIR ratio measurement; equations 8 and 9; and power control can reduce interference).  

(FIG. 1: details main user and CR users, as user equipment in the first cell; page 44 section II: details location awareness – the ability of a device to determine its location and the location of other transmitters, as acquire location information of user equipment); receive, from the spectrum coordinator, waveform parameter information (FIG. 1, main user and CR user include spectrum coordinator in order to perform stated functions; page 44 section II: details adaptive modulation – the ability to modify transmission characteristics and waveforms to exploit opportunities to use spectrum) and demodulation information (page 45 left paragraph penultimate paragraph: details modulation type, as demodulation information); receive, from the spectrum coordinator, frequency spectrum resource information of another user equipment located in the second cell (FIG. 1, main user and CR user include spectrum coordinator in order to perform stated functions; page 44 section II: details DFS – the ability to sense signals from other nearby transmitters in an effort to choose an optimum operating environment); and wirelessly communicate with the user equipment using a frequency spectrum resource of the other user equipment (page 45 left column first paragraph: details adaptation which a CR must be able to change signal frequency and spectrum shape to fit into the unused spectrum segments), and according to the waveform parameter (page 44 section II: details adaptive modulation – the ability to modify transmission characteristics and waveforms to exploit opportunities to use spectrum)  and the demodulation information (page 45 left column penultimate paragraph: details modulation type, as demodulation information). 
Rania does not explicitly teach transmit the location information to a spectrum coordinator in a core network; wherein the waveform parameter information indicates a minimum waveform parameter and a maximum waveform parameter of a range of waveform parameters of the user equipment, and a waveform parameter of the user equipment corresponds to an overlapping factor of the user equipment; transmit the wave parameter and the demodulation information to the user equipment; transmit the frequency spectrum resource information to the user equipment.
However, Li teaches transmit the location information to a spectrum coordinator in a core network ([0067][0069] [0073]: details each UE reports information such as RSRP, RSRQ, or CQI to the base station may determine which UE is first UE and which is second UE, as transmit location information; configuration unit to configure a new transmission mode, as spectrum coordinator); transmit the wave parameter and the demodulation information to the user equipment ([0070] details sending unit to send downlink control signaling to the first UE so first UE demodulated according to the downlink control signaling and includes scheduling indication information, as waveform parameter); transmit the frequency spectrum resource information to the user equipment ([0071] details the transmission signal of the second UE is superimposed on a time-frequency resource allocated by the first base station to the first UE).

Moreover, Koo teaches the waveform parameter information indicates a minimum waveform parameter and a maximum waveform parameter of a range of waveform parameters of the user equipment ([0020][0062]: details feedback parameters for setting an IDC interference threshold to be provided to the UE; IDC interference threshold can be a range of thresholds between a minimum threshold and a maximum threshold from which UE can select; waveform represents IDC interference caused by a dynamic fluctuating traffic pattern of the WiFi transmitter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rania to incorporate the teachings of Koo and include the waveform parameter information indicates a minimum waveform parameter and a maximum waveform parameter of a range of waveform parameters of the user equipment of Koo with the wireless communication system of Rania. Doing so can mitigate interference (Koo, at paragraph [0073]).
Moreover, Aoyama teaches a waveform parameter of the user equipment corresponds to an overlapping factor of the user equipment ([0115]: details “When a measurement report including UE-oriented GP information parameters is transmitted and the length of the extended DRX active period overlaps with the length of UE-oriented GP period parameters when the starting point of the DRX-On duration from the next DRX cycle is defined as a reference, in UE 600”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rania to incorporate the teachings of Aoyama and include a waveform parameter of the user equipment corresponds to an overlapping factor of the user equipment of Aoyama with the wireless communication system of Rania. Doing so would shorten the time for handover (Aoyama, at paragraph [0136]).

Regarding claim 11, Rania teaches wherein the processing circuitry is further configured to: receive a power adjustment factor from the spectrum coordinator; (page 44 section II: details TPC – to permit transmission at full power limits when necessary, but constrain the transmitter power to a lower level to allow for greater sharing of spectrum when higher power operation is not necessary); and wirelessly communicate with the user equipment using the frequency spectrum resource of the other user equipment (page 45 left column first paragraph: details adaptation which a CR must be able to change signal frequency and spectrum shape to fit into the unused spectrum segments), based on the acquired waveform parameter (page 44 section II: details adaptive modulation – the ability to modify transmission characteristics and waveforms to exploit opportunities to use spectrum).

However, Li teaches transmit the power adjustment factor to the user equipment ([0070] details sending unit to send downlink control signaling to the first UE so first UE demodulated according to the downlink control signaling and includes scheduling indication information, as power adjustment factor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rania to incorporate the teachings of Li and include transmit the power adjustment factor to the user equipment of Li with the wireless communication system of Rania. Doing so would improve spectrum utilization (Li, at paragraph [0055]).

Regarding claim 12, Rania teaches wherein the processing circuitry is further configured to: receive waveform parameter information of the user equipment (page 46 right column last paragraph: details information gathering and automated waveform selection, acquire waveform parameter information). 
Rania does not explicitly teach transmit the waveform parameter information to the spectrum coordinator.
However, Li teaches transmit the waveform parameter information to the spectrum coordinator ([0067][0069] [0073]: details each UE reports information such as RSRP, RSRQ, or CQI to the base station may determine which UE is first UE and which is second UE, as transmit waveform parameter information; configuration unit to configure a new transmission mode, as spectrum coordinator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rania to incorporate the teachings of Li and include transmit the waveform parameter information to the spectrum coordinator of Li with the wireless communication system of Rania. Doing so would improve spectrum utilization (Li, at paragraph [0055]).

Regarding claim 13, Rania teaches wherein the user equipment is located in a specific region in the first cell, and the user equipment is interfered by the second cell (page 44 right column section F: details boundary of main user interference; main user and CR user, as first cell and second cell).

Regarding claim 16, Rania teaches a user equipment in a wireless communication system including a plurality of user equipment and a base station, the user equipment comprising: a transceiver; and processing circuitry configured to control the transceiver to: transmit location information of the user equipment to the base station serving the user equipment (page 44 section II: details location awareness – the ability of a device to determine its location and the location of other transmitters, as acquire location information of user equipment); receive waveform parameter information (page 44 section II: details adaptive modulation – the ability to modify transmission characteristics and waveforms to exploit opportunities to use spectrum, as acquire waveform parameter information of the user equipment) (page 45 left paragraph penultimate paragraph: details modulation type, as demodulation information); receive, from the base station, frequency spectrum resource information of another user equipment (page 44 section II: details negotiated use – a CR could incorporate a mechanism that would enable sharing of spectrum under the terms of a prearranged agreement between a licensee and a third party); and wirelessly communicate with the base station using a frequency spectrum resource of the other user equipment (page 45 left column first paragraph: details adaptation which a CR must be able to change signal frequency and spectrum shape to fit into the unused spectrum segments) according to the waveform parameter and the demodulation information (page 44 section II: details adaptive modulation – the ability to modify transmission characteristics and waveforms to exploit opportunities to use spectrum).
Rania does not explicitly teach wherein the waveform parameter information indicates a minimum waveform parameter and a maximum waveform parameter of a range of waveform parameters of the user equipment, and a waveform parameter of the user equipment corresponds to an overlapping factor of the user equipment, and the base station having adjusted the waveform parameter and the demodulation information based on the location information.
However, Koo teaches the waveform parameter information indicates a minimum waveform parameter and a maximum waveform parameter of a range of waveform parameters of the user equipment ([0020][0062]: details feedback parameters for setting an IDC interference threshold to be provided to the UE; IDC interference threshold can be a range of thresholds between a minimum threshold and a maximum threshold from which UE can select; waveform represents IDC interference caused by a dynamic fluctuating traffic pattern of the WiFi transmitter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rania to incorporate the teachings of Koo and include the waveform parameter information indicates a minimum waveform parameter and a maximum waveform parameter of a range of waveform parameters of the user equipment of Koo with the wireless communication system of Rania. Doing so can mitigate interference (Koo, at paragraph [0073]).
Moreover, Aoyama teaches a waveform parameter of the user equipment corresponds to an overlapping factor of the user equipment ([0115]: details “When a measurement report including UE-oriented GP information parameters is transmitted and the length of the extended DRX active period overlaps with the length of UE-oriented GP period parameters when the starting point of the DRX-On duration from the next DRX cycle is defined as a reference, in UE 600”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rania to incorporate the teachings of Aoyama and include a waveform parameter of the user equipment corresponds to an overlapping factor of the user equipment of Aoyama with the wireless communication system of Rania. Doing so would shorten the time for handover (Aoyama, at paragraph [0136]).
([0069][0074]: details new transmission mode; NOMA modulated signal; a transmission signal of second UE located in a same cell as the first UE is superposed on a time-frequency resource allocated to the first UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rania to incorporate the teachings of Li and include the base station having adjusted the waveform parameter and the demodulation information based on the location information of Li with the wireless communication system of Rania. Doing so would improve spectrum utilization (Li, at paragraph [0055]).

Regarding claim 17, Rania teaches wherein the wireless communication system comprises a first cell where the user equipment is located and a second cell where the other user equipment is located (page 44 right column section F: details boundary of main user interference; main user and CR user, as first cell and second cell). 

Regarding claim 18, Rania teaches wherein the processing circuitry is further configured to control the transceiver to: receive a power adjustment factor (page 44 section II: details TPC – to permit transmission at full power limits when necessary, but constrain the transmitter power to a lower level to allow for greater sharing of spectrum when higher power operation is not necessary) and the demodulation information from the base station (page 45 left paragraph penultimate paragraph: details modulation type, as demodulation information); and wirelessly communicate with the base station using the frequency spectrum resource of the other user equipment according to the waveform parameter and the power adjustment factor (page 44 section II: details adaptive modulation – the ability to modify transmission characteristics and waveforms to exploit opportunities to use spectrum). 

Regarding claim 19, Rania teaches wherein the processing circuitry is further configured to control the transceiver to transmit waveform parameter information of the user equipment to the base station (page 44 section II: details negotiated use – a CR could incorporate a mechanism that would enable sharing of spectrum under the terms of a prearranged agreement between a licensee and a third party, as transmit to the base station; adaptive modulation – the ability to modify transmission characteristics and waveforms to exploit opportunities to use spectrum, as waveform parameter information). 

Regarding claim 20, Rania teaches wherein the user equipment determines that itself is located in a specific region in the first cell in a case that a receiving signal quality is lower than a demodulation threshold, and the user equipment in the specific region is interfered by the second cell (page 45 to 46 section E Signal Adaptation: details SIR ratio measurement; equations 8 and 9; and power control can reduce interference).  

s 8, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rania in view of Koo, Aoyama, and Li, further in view of US 2017/0331649 (hereinafter Qu).
Regarding claim 8, Rania does not explicitly teach wherein the waveform parameter comprises the overlapping factor which is a filter overlapping factor.  
However, Qu teaches a filter overlapping factor ([0059][0060][0139][0252]: details Overlapping Factor of filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rania to incorporate the teachings of Qu and include filter overlapping factor of Qu with the waveform parameter of Rania. Doing so would provide the advantage and capability to reduce filtering complexity (Qu, at paragraph [0152]).

Regarding claim 14 Rania does not explicitly teach wherein the waveform parameter comprises the overlapping factor which is a filter overlapping factor.  
However, Qu teaches a filter overlapping factor ([0059][0060][0139][0252]: details Overlapping Factor of filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rania to incorporate the teachings of Qu and include filter overlapping factor of Qu with the waveform parameter of Rania. Doing so would provide the advantage and capability to reduce filtering complexity (Qu, at paragraph [0152]).


However, Qu teaches a filter overlapping factor ([0059][0060][0139][0252]: details Overlapping Factor of filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rania to incorporate the teachings of Qu and include filter overlapping factor of Qu with the waveform parameter of Rania. Doing so would provide the advantage and capability to reduce filtering complexity (Qu, at paragraph [0152]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rania in view of Koo, Aoyama, and Li, further in view of US 2017/0013465 (hereinafter Luo).
Regarding claim 9, Rania does not explicitly teach wherein the wireless communication system is a cognitive radio communication system, the first cell is a first secondary system, the second cell is a second secondary system, and the electronic device is a spectrum coordinator in a core network.
However, Luo teaches the wireless communication system is a cognitive radio communication system, the first cell is a first secondary system, the second cell is a second secondary system, and the electronic device is a spectrum coordinator in a core network (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rania to incorporate the teachings of Luo and include the wireless communication system is a cognitive radio .

Response to Arguments
Applicant's arguments with respect to claims 1-14 and 16-21 have been considered but are moot because those arguments do not apply to the newly cited Koo reference being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Patent Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415